Citation Nr: 0127656	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  99-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945. 

This matter comes before the Board on appeal from a December 
1998 rating decision by the Pittsburgh, Pennsylvania RO that 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a sinus disorder, characterized as nasal 
problems.


FINDINGS OF FACT

1.  In July 1989, the Board denied a claim for service 
connection for a chronic sinus disorder.  

2.  The evidence received since the Board's July 1989 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's July 1989 decision, which denied a claim for 
service connection for a chronic sinus disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000).  

2.  New and material evidence has not been received since the 
Board's July 1989 decision, and the claim for a sinus 
disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991 & 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In September 1988, the RO denied a claim for service 
connection for a sinus condition.  The veteran appealed, and 
in July 1989, the Board denied the claim.  The Board's 
decision was final.  See 38 U.S.C.A. § 7105(c).  

In November 1998, the veteran filed to reopen his claim.  In 
December 1998, the RO denied the claim.  The veteran has 
appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The evidence of record at the time of the Board's July 1989 
decision included service medical records, VA medical records 
and written and oral testimony.  The veteran asserted that he 
had a sinus condition as a result of damage from inhaling 
flames and fumes during a kitchen accident in which he 
sustained burns to his upper body .  The veteran's service 
medical records showed that in May 1942, he was treated for 
multiple second degree burns, all surfaces of neck, chest and 
arms, bilateral, after a field kitchen exploded.  He was 
discharged to duty after about two weeks.  He was treated for 
acute catarrhal nasopharyngitis in April 1941 and November 
and December of 1943.  The Board notes that in September 
1988, the RO granted service connection for residuals of 
scarring.  

The post-service medical evidence consisted of a VA 
examination report, dated in July 1988, which showed that the 
veteran's sinuses were unremarkable, except for a septal 
deviation.  

Based on this evidence, the Board denied the claim in July 
1989,after it determined that the evidence did not show that 
the veteran had a sinus disorder during service or that he 
currently had a sinus disorder.  

Evidence submitted since the Board's July 1989 decision 
includes private medical records from the Jeanette District 
Memorial Hospital (JDMH).  This evidence indicates that the 
veteran underwent (otherwise unspecified) treatment in August 
2000.  In addition, the evidence includes a report from 
August Sotelo, M.D., dated in August 2000.  Dr. Sotelo states 
that the veteran was seen in August 2001, with complaints of 
breathing through his nose, especially on the left side.  
Examination revealed nasal obstruction due to a deviated 
nasal septum obstructing mostly the left nasal air passage 
and hypertrophic right inferior nasal turbinate obstructing 
the right nasal air passage.  Dr. Sotelo noted that the 
veteran had been operated on in August 2000 for a nasal 
septoplasty and a partial submucous resection of the right 
inferior nasal turbinate (it appears that the JDMH records 
are from this operation).  Dr. Sotelo also indicated that the 
veteran had stated to him that he had been burned after a 
kitchen had exploded on him during service, and that he had 
had difficulty breathing through his nose since that time.    

The Board finds that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for a sinus condition.  With regard to the 
submitted private medical records, these records were not of 
record at the time of the Board's (final) July 1989 decision, 
and are new.  However, the Board finds that material evidence 
has not been submitted to reopen the claim.  Specifically, 
none of the submitted evidence includes a competent opinion 
showing that the veteran has a sinus disorder, or which links 
a sinus disorder (or his deviated nasal septum), to his 
service.  To the extent that Dr. Sotelo included the 
veteran's complaints of difficulty breathing since his 
service, this is clearly "by history," and when read in 
context, it is clear that Dr. Sotelo did not intend to 
express an opinion that the veteran has a sinus condition 
(other than a deviated nasal septum), or that the veteran's 
deviated nasal septum was related to his service.  Dr. 
Sotelo's report is therefore not competent medical evidence 
of a sinus condition, or of a nexus between a sinus condition 
and the veteran's service.  In summary, none of the submitted 
evidence pertains to the evidentiary defect which was the 
basis for the Board's denial of the veteran's claim in July 
1989.  The Board further finds that the submitted evidence 
does not bear directly and substantially upon the issue at 
hand.  The Board thus concludes that this evidence is not 
probative of the issue at hand, and is not material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore not reopened.  

The only other pertinent evidence received since the Board's 
July 1989 denial of the claim consists of written testimony 
from the veteran.  A review of the veteran's statements shows 
that it is essentially argued that he currently has a sinus 
disorder as a result of inhaling flames and fumes after a 
kitchen stove exploded during service in 1942.  The veteran 
has also submitted photographs of himself recovering from his 
burns in 1942.  However, the photographs are not competent 
evidence of a current sinus disorder, or nexus to service, 
and his assertions are within the scope of arguments which 
were of record at the time of the Board's July 1989 decision.  
In addition, laypersons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, these 
statements and photographs are not new and material evidence, 
see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


II.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102 and 5103).  The appellant was notified 
in the December 1998 rating decision that new and material 
evidence had not been presented to reopen a claim for a sinus 
condition.  That is the key issue in this case, and the 
rating decision, as well as the February 1999 statement of 
the case (SOC), informed the appellant of the applicable 
regulation.  Pursuant to the Board's August 2000 remand, the 
RO expressly considered the provisions at 38 C.F.R. § 3.156, 
in accordance with Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), in its August 2001 supplemental statement of the case 
(SSOC).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and SSOC have informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
obtained the veteran's service medical records.  Further, 
nothing in the revised 38 U.S.C.A. § 5103A shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. (38 U.S.C.A. 
§ 5103A(f).)


ORDER

New and material evidence has not been received since the 
Board's July 1989 decision, and the claim for service 
connection for a sinus disorder is not reopened.  The appeal 
is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

